DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 & 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,048,656. Although the claims at issue are not identical, they are not patentably distinct from each other because US 11,048,656 contains every element of claims 1-4 & 6-20 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. 

As per Claims 1-4 & 6-20, 
Instant Application 
US Patent 11,048,656 (US Application 16/371,036)
Examiner’s note
Claim 1:  An apparatus comprising: a configurable circuit of a plurality of configurable circuits, 
Claim 1: A configurable circuit of a plurality of configurable circuits, 
Claim 1 of US Patent 11,048,656 teaches Claim 1 of Instant Application. 
each configurable 5circuit comprising: a configurable computation circuit; a plurality of synchronous network inputs; a plurality of synchronous network outputs;
each configurable circuit comprising: a configurable computation circuit; a plurality of input registers; a plurality of synchronous network inputs coupled to the plurality of input registers; a plurality of output registers; a plurality of synchronous network outputs coupled to the plurality of output registers, the plurality of synchronous network outputs directly coupled to the plurality of synchronous network inputs of adjacent configurable circuits of the plurality of configurable circuits to form a synchronous network;

and a configuration memory coupled to the configurable computation circuit, to the 10plurality of synchronous network inputs, and to the plurality 


the configuration memory comprising: a first instruction memory configured to store a first plurality of configuration instructions to configure the configurable computation circuit; 
the configuration memory comprising: a first, instruction memory storing a first plurality of data path configuration instructions to configure a data path of the configurable computation circuit; 

and a second instruction memory configured to store a second plurality of 15configuration instructions or instruction indices for selection of a configuration instruction of the first plurality of configuration instructions from the first instruction memory 
and a second, instruction and instruction index memory storing a second plurality of instructions and data path configuration instruction indices for selection of a current data path configuration instruction of the first plurality of data path configuration instructions from the first instruction memory 

and for selection of a master synchronous network input of the plurality of synchronous network inputs for receipt of the configuration instruction or a configuration instruction index from an adjacent configurable circuit of the plurality of configurable circuits.  
and for selection of a master synchronous input of the plurality of synchronous network inputs for receipt of the current data path configuration instruction or instruction index from another, different configurable circuit of the plurality of configurable circuits.


Claim 2: The configurable circuit of claim 1, wherein each instruction and data path configuration instruction index of the second plurality of instructions and data path configuration instruction indices for selection of the current data path configuration instruction from the first instruction memory for the configurable computation circuit is selected according to a predetermined cadence or count for execution by the configurable computation circuit.
Claim 2 of US Patent 11,048,656 teaches Claim 2 of Instant Application.
Claim 3: The apparatus of claim 1, wherein the second plurality of configuration instructions or instruction indices further comprises instructions or instruction indices for selection of a next configuration instruction or index for output to the master synchronous network input of a next configurable circuit of the plurality of configurable circuits.
Claim 3: The configurable circuit of claim 1, wherein the second, plurality of instructions and data path configuration instruction indices further comprises instructions or instruction indices for selection of a next data path configuration instruction or index for output to the master synchronous input of a next configurable circuit.

Claim 4: The apparatus of claim 3, further comprising: a conditional 


Claim 6: The apparatus of claim 1, further comprising: an asynchronous network input queue coupled to an asynchronous packet network, the asynchronous network input queue configured to receive one or more asynchronous network messages or packets from the asynchronous packet network; an asynchronous network output queue, the asynchronous network output queue configured to transfer one or more asynchronous network messages or packets for 


Claim 7: The apparatus of claim 1, further comprising: a control circuit coupled to the configurable computation circuit, the control circuit comprising: a thread 


Claim 8: The apparatus of claim 1, further comprising: a control circuit coupled to the configurable computation circuit, the control circuit comprising: a plurality of control registers configured to store a completion table having a plurality of thread identifiers and having a corresponding data completion count for each thread identifier of the plurality of thread identifiers; and a thread control circuit configured to self-schedule and queue a selected thread for execution when, for the thread identifier for the 


Claim 9: The apparatus of claim 1, further comprising: a control circuit coupled to the configurable computation circuit, the control circuit comprising: a plurality of control registers configured to store a completion table having a plurality of thread identifiers, having a corresponding data completion count for each thread identifier of the plurality of thread identifiers and, for each thread identifier for a current thread of the plurality of thread identifiers, having an identification of a last iteration or another thread identifier identifying a next thread for execution following execution of the current thread; and a thread control circuit configured to self-schedule and queue a selected thread for execution when, for the thread identifier for 


Claim 10: The apparatus of claim 1, further comprising: a control circuit coupled to the configurable computation circuit, the control circuit comprising: a thread control circuit; and a plurality of control registers configured to store a completion table having a plurality of types of thread identifiers, with each type of thread identifier indicating a loop level for loop and nested loop execution, and wherein the plurality of control registers are further configured to store a top of thread identifiers stack to allow each type of thread identifier access to private variables for a selected loop.
Claim 9: The configurable circuit of claim 1, further comprising: a control circuit coupled to the configurable computation circuit, the control circuit comprising: a thread control circuit; and a plurality of control registers storing a completion table having a plurality of types of thread identifiers, with each type of thread identifier indicating a loop level for loop and nested loop execution, and wherein the plurality of control registers further store a top of thread identifiers stack to allow each type of thread identifier access to private variables for a selected loop.

Claim 11: The apparatus of claim 1, further comprising: a thread control circuit comprising: a first queue configured to 


Claim 12: The apparatus of claim 1, further comprising: an 


Claim 13: The apparatus of claim 1, wherein each synchronous network input of the plurality of synchronous network 



Claim 14: The configurable circuit of claim 1, further comprising: an interconnection network; a processor coupled to the interconnection network; a host interface coupled to the interconnection network; and a plurality of configurable circuit clusters coupled to the interconnection network, each configurable circuit cluster of the plurality of configurable circuit clusters comprising: the plurality of the configurable circuits arranged in an array; an asynchronous packet network coupled to each configurable circuit of the plurality of configurable circuits of the array; a memory interface coupled to the asynchronous packet network and to the 

Claim 15: The apparatus of claim 1, wherein one or more configurable circuits of the plurality of the configurable circuits are arranged in an array, and the apparatus further comprises: a hierarchical interconnection network comprising a first plurality of crossbar switches having a Folded Clos configuration and a plurality of direct, mesh connections at interfaces with endpoints; a processor coupled to the hierarchical interconnection network; an asynchronous packet network comprising a second plurality of crossbar switches, each crossbar switch coupled to at least one configurable circuit of the array of the one or more configurable circuits and to another crossbar switch of the second plurality of crossbar switches; a memory interface coupled to the asynchronous 


Claim 16: An apparatus comprising: an asynchronous packet network; a synchronous network; and a plurality of 



Claim 4: The configurable circuit of claim 1, further comprising: a control memory circuit coupled to the configurable computation circuit; and a control circuit coupled to the configurable computation circuit, the control circuit comprising: a memory control circuit; a thread control circuit; and a plurality of control registers.


Claims 1+ 4 + 5 + 9 of US Patent 11,048,656 teaches Claim 17 of the Instant Application. 
the control circuit comprising: a plurality of control registers configured to store a completion table having a plurality of thread identifiers, having a corresponding data completion count for each thread identifier of the plurality of thread identifiers, having an identification of a first iteration, having an identification of a last iteration, and for each thread identifier for a current thread of the plurality of thread identifiers, having the 


Claim 18: The apparatus of claim 16, further comprising: a conditional logic circuit coupled to the configurable computation circuit, the conditional logic circuit configured, depending upon an output from the configurable computation circuit, to modify the next configuration instruction or instruction index to output a modified next configuration instruction or index to the master synchronous network input 


Claim 19: The apparatus of claim 16, wherein the thread control circuit further comprises: a first queue configured to store one or more computation threads or thread identifiers for one or more computation threads which are ready to execute; a second queue configured to store one or more thread identifiers for computation threads having data completion counts allowing execution or configured to store computation threads without an assigned thread identifier; and a third queue configured to store one or more computation threads or thread identifiers for computation threads having data completion counts allowing execution to provide for continuing execution of the threads in the third queue upon a designated count by moving the computation threads or the one or more thread identifiers in the third queue into the first queue ahead of any 

Claims 1 + 11 of US Patent 11,048,656 teaches Claim 19 (which depends on claim 16) of the Instant Application.
Claim 20: An apparatus comprising: an interconnection network; a processor coupled to the interconnection network; an asynchronous packet network; a synchronous network; and a plurality of configurable circuits arranged in an array, each configurable circuit of the plurality of configurable circuits comprising: an asynchronous input queue coupled to the asynchronous packet network; an asynchronous output queue coupled to the asynchronous packet network; a plurality of synchronous network inputs coupled to the synchronous network; a plurality of synchronous network outputs coupled to the synchronous network; a configurable computation circuit; and a configuration memory coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality 
.




Claims 1 & 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 14, 16, 29, 31-35, 37, 39, 42, 43, 45, 46, and 51 of U.S. 11,093,251. Although the claims at issue are not identical, they are not patentably distinct from each other because US 11,093,251 contains every element of claims 1 & 3-20 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting.

As per claims 1 & 3-20,
Instant Application 
US Patent 11,093,251 (US Application 16/176,434)
Examiner’s note
Claim 1: An apparatus comprising: a configurable circuit of a plurality of configurable circuits, each configurable circuit comprising: a configurable computation circuit; a plurality of synchronous network inputs; a plurality of synchronous network outputs; and a configuration memory coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs, the configuration memory comprising: a first instruction memory configured to store a first 



Claim 7
See US patent 11,093,251 claims for reference.
Claim 4
Claim 1 + 14 + 16
Claims 1 + 14 + 16 of US Patent 11,093,251 teaches Claim 4 of Instant Application. 
Claim 5: The apparatus of claim 1, wherein the second plurality of configuration instructions or instruction indices further comprises instructions or instruction indices for selection of a synchronous network output of the plurality of synchronous network outputs.
Claim 5: The system of claim 1, wherein the second plurality of data path configuration instructions or instruction indices further comprises one or more instructions or instruction indices for selection of a synchronous network output of the plurality of synchronous network outputs.

Claim 6
Claims 1 + 5 + 29 + 31
Claims 1 + 5 + 29 + 31 of US Patent 11,093,251 teaches Claim 6 of Instant Application.

Claims 1 + 5 + 37
Claims 1 + 5 + 37 of US Patent 11,093,251 teaches Claim 7 of Instant Application.
Claim 8
Claim 39

Claim 9
Claims 1 + 5 + 37 + 39
Claims 1 + 5 + 37 + 39 of US Patent 11,093,251 teaches Claim 9 of Instant Application.
Claim 10
Claims 1 + 5 + 35 + 42
Claims 1 + 5 + 35 + 42 of US Patent 11,093,251 teaches Claim 10 of Instant Application.
Claim 11
Claims 1 + 5 + 35 + 45 + 46
Claims 1 + 5 + 35 + 45 + 46 of US Patent 11,093,251 teaches Claim 11 of Instant Application.
Claim 12
Claims 1 + 5 + 35 + 43
Claims 1 + 5 + 35 + 43 of US Patent 11,093,251 teaches Claim 12 of Instant Application.
Claim 13
Claims 1 + 5 + 32 + 33 + 34
Claims 1 + 5 + 32 + 33 + 34 of US Patent 11,093,251 teaches Claim 13 of Instant Application.
Claim 14
Claim 1


Claims 1 + 2
Claims 1 + 2 of US Patent 11,093,251 teaches Claim 15 of Instant Application.
Claim 16
Claims 1 + 7 
Claims 1 + 7 of US Patent 11,093,251 teaches Claim 16 of Instant Application.
Claim 17
Claims 1 + 5 + 51
Claims 1 + 5 + 51 of US Patent 11,093,251 teaches Claim 17 of Instant Application.
Claim 18
Claims 1 + 7 + 14 + 16
Claims 1 + 7 + 14 + 16 of US Patent 11,093,251 teaches Claim 18 of Instant Application.
Claim 19
Claims 1 + 5 + 35 + 45 + 46
Claims 1 + 5 + 35 + 45 + 46 of US Patent 11,093,251 teaches Claim 18 of Instant Application.
Claim 20
Claim 1




Claims 1-4 & 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,990,391. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10,990,391 contains .

As per claim 1,
Instant Application 
US Patent 10,990,391 (US Application 16/371,045)
Examiner’s note
Claim 1: An apparatus comprising: a configurable circuit of a plurality of configurable circuits, each configurable circuit comprising: a configurable computation circuit; a plurality of synchronous network inputs; a plurality of synchronous network outputs; and a configuration memory coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs, the configuration memory comprising: a first instruction memory configured to store a first plurality of configuration instructions to configure the configurable computation circuit; and a 




Furthermore, claims 16 and 20 are similar to claim 1 and are rejected for the same reasons. Dependent claims 2-4, 6-15, and 17-19 are read upon by claims 1-20 of US Patent 10,990,391. 


Claims 1-4 & 6-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,010,161. Although the claims at issue are not identical, they are not patentably distinct from each other because US 11,010,161 contains every element of claims 1-4 & 6-20 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting.

As per claim 1,
Instant Application 
US Patent 11,010,161 (US Application 16/371,054)
Examiner’s note
Claim 1: An apparatus comprising: a configurable circuit of a plurality of configurable circuits, each configurable circuit comprising: a configurable computation circuit; a plurality of synchronous network inputs; a plurality of synchronous network outputs; and a configuration memory 


the configuration memory comprising: a first instruction memory configured to store a first plurality of configuration 




Furthermore, claims 16 and 20 are similar to claim 1 and are rejected for the same reasons. Dependent claims 2-4, 6-15, and 17-19 are read upon by claims 1-20 of US Patent 11,010,161. 


Claims 1-4, 7-13, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,275,710. Although the claims at issue are not identical, they are not patentably distinct from each other because US 11,275,710 contains every element of claims 1-4, 7-13, and 16-20 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting.

As per claim 1,
Instant Application 
US Patent 11,275,710 (US Application 16/371,056)
Examiner’s note
Claim 1: An apparatus comprising: a configurable circuit of a plurality of configurable circuits, each configurable circuit comprising: a configurable computation circuit; a plurality of synchronous network inputs; a plurality of synchronous network 







Furthermore, claims 16 and 20 are similar to claim 1 and are rejected for the same reasons. Dependent claims 2-4, 7-13, and 17-19 are read upon by claims 1-20 of US Patent 11,275,710. 


Claims 1-4 & 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,003,451. Although the claims at issue are not identical, they are not patentably distinct from each other because US 11,003,451 contains every element of claims 1-4 & 6-20 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting.

As per claim 1,

US Patent 11,003,451 (US Application 16/371,055)
Examiner’s note
Claim 1: An apparatus comprising: a configurable circuit of a plurality of configurable circuits, each configurable circuit comprising: a configurable computation circuit; a plurality of synchronous network inputs; a plurality of synchronous network outputs; and a configuration memory coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs, 
Claim 1: A configurable circuit, comprising: a configurable computation circuit; a first memory circuit coupled to the configurable computation circuit; a plurality of synchronous network inputs coupled to the configurable computation circuit; a plurality of synchronous network outputs coupled to the configurable computation circuit and directly coupled to the plurality of synchronous network inputs of adjacent configurable circuits to form a synchronous network; a second configuration memory circuit coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs; and a control circuit coupled to the configurable computation circuit, the control circuit comprising: a plurality of control registers, wherein 

the configuration memory comprising: a first instruction memory configured to store a first plurality of configuration instructions to configure the configurable computation circuit; and a second instruction memory configured to store a second plurality of configuration instructions or instruction indices for selection of a configuration instruction of the first plurality of configuration instructions from the first 




Furthermore, claims 16 and 20 are similar to claim 1 and are rejected for the same reasons. Dependent claims 2-4, 6-15, and 17-19 are read upon by claims 1-20 of US Patent 11,003,451. 


Claims 1-4 & 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,119,768. Although the claims at issue are US 11,119,768 contains every element of claims 1-4 & 6-20 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting.

As per claim 1,
Instant Application 
US Patent 11,119,768 (US Application 16/371,060)
Examiner’s note
Claim 1: An apparatus comprising: a configurable circuit of a plurality of configurable circuits, each configurable circuit comprising: a configurable computation circuit; a plurality of synchronous network inputs; a plurality of synchronous network outputs; and a configuration memory coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs, the configuration memory comprising: a first instruction memory configured to store a first plurality of configuration instructions to configure 




Furthermore, claims 16 and 20 are similar to claim 1 and are rejected for the same reasons. Dependent claims 2-4, 6-15, and 17-19 are read upon by claims 1-20 of US Patent 11,119,768. 


Claims 1-4 & 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,288,074. Although the claims at issue are not identical, they are not patentably distinct from each other because US 11,288,074 contains every element of claims 1-4 & 6-20 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting.

As per claim 1,

US Patent 11,288,074 (US Application 16/371,065)
Examiner’s note
Claim 1: An apparatus comprising: a configurable circuit of a plurality of configurable circuits, each configurable circuit comprising: a configurable computation circuit; a plurality of synchronous network inputs; a plurality of synchronous network outputs; and a configuration memory coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs, 
Claim 1: A configurable circuit, comprising: a configurable computation circuit; a plurality of synchronous network inputs coupled to the configurable computation circuit; a plurality of synchronous network outputs coupled to the configurable computation circuit and directly coupled to the plurality of synchronous network inputs of adjacent configurable circuits to form a synchronous network; a configuration memory circuit coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs; and a control circuit coupled to the configurable computation circuit, the control circuit comprising: a plurality of control registers storing a completion table having a plurality of thread identifiers and for each 


Claim 14: The configurable circuit of claim 1, wherein the configuration memory circuit comprises: a first instruction memory storing a first plurality of data path configuration instructions to configure a data path of the configurable computation circuit; and a second instruction memory storing a second plurality of data path configuration instructions or instruction indices for selection of a current data path configuration instruction of the first plurality of data path configuration instructions from the first instruction memory, for selection of a master synchronous network input of the plurality of synchronous network inputs for receipt of the current data path configuration instruction or instruction index from 



Furthermore, claims 16 and 20 are similar to claim 1 and are rejected for the same reasons. Dependent claims 2-4, 6-15, and 17-19 are read upon by claims 1-20 of US Patent 11,288,074. 


Claims 1, 16, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/994,607 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/994,607 contains every element of claims 1, 16, and 20 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting.

As per claim 1,
Instant Application 
Application No. 16/994,607
Examiner’s note

Claim 1: A system comprising: an asynchronous packet network; a plurality of configurable circuits arranged in an array, each configurable circuit of the plurality of configurable circuits coupled to the asynchronous packet network, each configurable circuit of the plurality of configurable circuits adapted to perform a plurality of computations; and a dispatch interface circuit coupled to the plurality of configurable circuits through the asynchronous packet network, the dispatch interface adapted to partition the plurality of configurable circuits into one or more partitions of configurable circuits and to load one or more computation kernels into one or more configurable circuits of the one or more partitions of configurable circuits.
Claims 1 + 3 of Application No. 16/994,607 teaches the limitations of Claim 1 of Instant Application. 
the configuration memory comprising: a first instruction memory configured to store a first plurality of configuration instructions to configure 




Furthermore, claims 16 and 20 are similar to claim 1 and are rejected for the same reasons by claims 1-20 of Application No. 16/994,607. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-4, 6-12, 14, and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/200,787 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 17/200,787 contains every 

As per claim 1,
Instant Application 
Application No. 17/200,787
Examiner’s note
Claim 1: An apparatus comprising: a configurable circuit of a plurality of configurable circuits, each configurable circuit comprising: a configurable computation circuit; a plurality of synchronous network inputs; a plurality of synchronous network outputs; and a configuration memory coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs, the configuration memory comprising: a first instruction memory configured to store a first plurality of configuration instructions to configure the configurable computation circuit; and a 




Furthermore, claims 16 and 20 are similar to claim 1 and are rejected for the same reasons. Dependent claims 2-4, 6-12, 14, and 17-19 are read upon by claims 1-20 of Application 17/200,787. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-4, 6-14, and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/200,841 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 17/200, 841 contains every element of claims 1-4, 6-12, 14, and 16-20 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting.

As per claim 1,
Instant Application 
Application No. 17/200,841
Examiner’s note
Claim 1: An apparatus comprising: a configurable circuit of a plurality of configurable circuits, each configurable circuit comprising: a configurable computation circuit; a plurality of synchronous network inputs; a plurality of synchronous network outputs; and a configuration memory coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality 


the configuration memory comprising: a first instruction memory configured to store a first plurality of configuration instructions to configure the configurable 




Furthermore, claims 16 and 20 are similar to claim 1 and are rejected for the same reasons. Dependent claims 2-4, 6-12, 14, and 17-19 are read upon by claims 1-20 of Application 17/200,841. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 1-4, 7-13, and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1-20 of copending Application No. 17/686,855 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 17/686,855 contains every element of claims 1-4, 7-13, and 16-20 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting.

As per claim 1,
Instant Application 
Application No. 17/686,855
Examiner’s note
Claim 1: An apparatus comprising: a configurable circuit of a plurality of configurable circuits, each configurable circuit comprising: a configurable computation circuit; a plurality of synchronous network inputs; a plurality of synchronous network outputs; and a configuration memory coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality 


the configuration memory comprising: a first instruction memory configured to store a first plurality of configuration instructions to configure the configurable computation circuit; and a second instruction memory configured to store a second plurality of configuration instructions or instruction indices for selection of a configuration 




Furthermore, claims 16 and 20 are similar to claim 1 and are rejected for the same reasons. Dependent claims 2-4, 7-13, and 17-19 are read upon by claims 1-20 of 17/686,855. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-4 & 6-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/227,333 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 17/227,333 contains every element of claims 1-4, 6-12, 14, and 16-20 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting.

As per claim 1,
Instant Application 
Application No. 17/227,333
Examiner’s note
Claim 1: An apparatus comprising: a configurable circuit of a plurality of configurable circuits, each configurable circuit comprising: a configurable computation circuit; a plurality of synchronous network inputs; a plurality of synchronous network outputs; and a configuration memory coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs, 
Claim 1: An apparatus, comprising: a configurable computation circuit; a configuration memory circuit coupled to the configurable computation circuit; and a control circuit coupled to the configurable computation circuit, the control circuit comprising: a thread control circuit; and a plurality of control registers configured to store a completion table having a plurality of types of thread identifiers, with each type of thread identifier indicating a loop level for loop and nested 

the configuration memory comprising: a first instruction memory configured to store a first plurality of configuration instructions to configure the configurable computation circuit; and a second instruction memory configured to store a second plurality of configuration instructions or instruction indices for selection of a configuration instruction of the first plurality of configuration instructions from the first instruction memory and for selection of a master synchronous network input of the plurality of synchronous network inputs for receipt of the configuration instruction or a configuration instruction index from an adjacent configurable circuit of the 




Furthermore, claims 16 and 20 are similar to claim 1 and are rejected for the same reasons. Dependent claims 2-4, 6-15, and 17-19 are read upon by claims 1-20 of 17/227,333. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-4 & 6-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/221,992 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 17/221,992 contains every element of claims 1-4 & 6-20 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting.

As per claim 1,
Instant Application 
Application No. 17/221,992
Examiner’s note
Claim 1: An apparatus comprising: a configurable circuit of a plurality of configurable circuits, each configurable circuit 



Claim 8: The apparatus of claim 1, wherein the configuration memory circuit comprises: a first instruction memory configured to store a first plurality of data path configuration instructions to configure a data path of the configurable computation circuit; and a second instruction memory configured to store a second plurality of data path configuration instructions or instruction indices for selection of a current data path configuration instruction of the first plurality of data path configuration instructions from the first instruction memory and for selection of a master synchronous network input of the plurality of synchronous network inputs for receipt of the current data path configuration instruction or instruction index from an adjacent configurable circuit.



Furthermore, claims 16 and 20 are similar to claim 1 and are rejected for the same reasons. Dependent claims 2-4, 6-15, and 17-19 are read upon by claims 1-20 of 17/221,992. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-4, 6-12, 14, and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/694,951 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 17/694,951 contains every element of claims 1-4, 6-12, 14, and 16-20 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting.

As per claim 1,
Instant Application 
Application No. 17/694,951
Examiner’s note
Claim 1: An apparatus comprising: a configurable circuit of a plurality of configurable circuits, each configurable circuit comprising: a configurable computation circuit; a plurality of synchronous 







Furthermore, claims 16 and 20 are similar to claim 1 and are rejected for the same reasons. Dependent claims 2-4, 6-12, 14, and 17-19 are read upon by claims 1-20 of 17/694,951. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2 & 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the claim 2 limitation “for selection of a configuration instruction of the first plurality of configuration instructions from the first instruction memory” is indefinite because it is unclear if “a configuration instruction” is the same as “for selection of a configuration instruction of the first plurality of configuration instructions from the first instruction memory” of independent claim 1, which claim 2 is dependent on. 
For the purposes of examination, the Examiner suggests amending the claim 2 limitation as “for selection of the configuration instruction of the first plurality of configuration instructions from the first instruction memory”, thus indicating that they are the same “configuration instruction”.

Regarding claim 6, the claim 6 limitations “the asynchronous network output queue configured to transfer one or more asynchronous network messages or packets” and “while continuing to receive one or more asynchronous network messages or packets” are considered indefinite because it is unclear if “one or more asynchronous network messages or packets” is the same as “the asynchronous network input queue configured to receive one or more asynchronous network messages or packets” which is a prior limitation of claim 6. 
For the purposes of examination, the Examiner suggests amending the claim 6 limitation as “the asynchronous network output queue configured to transfer the one or more asynchronous network messages or packets” and “while continuing to receive the one or more asynchronous network messages or packets”, thus indicating that it is the same “one or more asynchronous network messages or packets”.

Allowable Subject Matter

Claims 1-20 are considered as comprising allowable subject matter and would be allowable upon submission and acceptance of a Terminal Disclaimer to overcome the double patenting rejection. 

Claims 2 & 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1-20, none of the references shown alone or in combination teaches an apparatus comprising: a configurable circuit of a plurality of configurable circuits, each configurable circuit comprising: a configurable computation circuit; a plurality of synchronous network inputs; a plurality of synchronous network outputs; and a configuration memory coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs, the configuration memory comprising: a first instruction memory configured to store a first plurality of configuration instructions to configure the configurable computation circuit; and a second instruction memory configured to store a second plurality of configuration instructions or instruction indices for selection of a configuration instruction of the first plurality of configuration instructions from the first instruction memory and for selection of a master synchronous network input of the plurality of synchronous network inputs for receipt of the configuration instruction or a configuration instruction index from an adjacent configurable circuit of the plurality of configurable circuits.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2009/0296579 discloses a routing circuit connected to a network and capable of storing instructions for routing between nodes and including a list of routing destinations to be selected for routing a packet. 
US PGPUB 2011/0072179 discloses a synchronous network with network inputs and outputs coupled to a computation output circuit. 
US Patent 6,108,346 discloses a telephone network with both synchronous and asynchronous routing for a plurality of network nodes. 
US PGPUB 2009/0260013 discloses a network on chip containing a plurality of router nodes containing memory files for multi-threading and instruction routing. 
US Patent 7,774,579 discloses a multi-tile switching system with a memory storing switching/routing instructions. 
US PGPUB 2010/0150147 discloses a multi-node routing system with pass-through routing capabilities. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184